Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 4,7, 13-19, and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Toft et al. (US 2012/0100320), does not disclose a laminated packaging material for packaging of liquid food products, the laminated packaging material comprising: a polymer substrate layer in the form of a web or sheet, a first coating of an amorphous diamond-like carbon (DLC) in contact with a first side of the polymer substrate layer, wherein the first coating of amorphous DLC is 2 to 50 nm thick, a bulk layer of paper or paperboard or other cellulose-based material, a bonding layer that binds together a surface of the first DLC coating of the polymer substrate layer and a surface of a first side of the bulk layer, a first outermost liquid tight, heat sealable polymer layer bound to a second side of the bulk layer 
The closest prior art, Toft et al. (US 2012/0100320), does not disclose a laminated packaging material for packaging of liquid food products, the laminated packaging material comprising: a polymer substrate layer in the form of a web or sheet, a first coating of an amorphous diamond-like carbon (DLC) in contact with a first side of the polymer substrate layer, a bulk layer of paper or paperboard or other cellulose-based material on a side of the amorphous DLC opposite from the polymer film, a bonding layer between the polymer film substrate and a first side of the bulk layer of paper or paperboard or other cellulose-based material, a first outermost liquid tight, heat sealable polymer layer on an exterior side of the bulk layer of paper or paperboard or other cellulose-based material, wherein the first outermost polymer layer provides the outermost surface of a packaging container made from the laminate packaging material, a second coating of amorphous diamond-like carbon in an adhesion promoting primer coating that coats a second side of the polymer film substrate layer, and a second, innermost liquid tight, heat sealable polymer layer in contact with the second coating of amorphous DLC in the adhesion promoting primer, wherein the second coating of the amorphous DLC in the adhesion promoting primer is between the polymer film substrate and the second, innermost 
The closest prior art, Toft et al., discloses a non-foil packaging laminate for liquid food packaging [abstract]. The packaging laminate comprises a carbon based layer [0086]. The carbon based layer may be a diamond-like carbon (DLC) coating [0086]. The coating may be deposited on a substrate polymer film that includes biaxially oriented PET. The laminate comprises a first outermost liquid tight, heat sealable polymer layer on the first side of the barrier film, wherein the first outermost polymer layer provides the outermost surface of a packaging container [0156]. The laminate comprises a second, innermost liquid tight, heat sealable polymer layer on the opposite, inner and second side of the barrier film, wherein the second, innermost polymer layer provides the innermost surface of a packaging container [0157]. The laminate further comprises a bulk layer of paperboard [0163]. 
Toft et al. fails to disclose a second coating of amorphous DLC in an adhesion-promoting primer coating that coats a second side of the polymer substrate layer. Toft et al. discloses that an adhesive material [0071], however fails to disclose that the adhesive is a primer coating. Toft et al. also fails to disclose that the adhesive comprises an amorphous DLC coating. Toft et al. does not provide motivation to incorporate an additional amorphous DLC coating in an adhesion promoting primer coating as Toft et al. only discusses DLC coatings in the context of a barrier layer.  There is nothing of the record to make the second coating of an amorphous DLC in an adhesion promoting primer coating that coats a second side of the polymer substrate layer an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782